Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 26 September 2019.	
2.	Claims 1-20 are currently pending and claims 1, 6 and 15 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

          Priority

4.	No Priority claimed.
       Drawings

5.	The drawings filed on 26 September 2019 are accepted by the examiner. 

                                             Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Rahman et al. (US Publication No. 20190222426), hereinafter Rahman,

In regard to claim 1: 
one or more processors (Rahman, ¶27).
and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to implement a device management service for one or more clients of a provider network (Rahman, ¶27, 60).
wherein the device management service is configured to, for an individual device of a given client that is to be registered with the device management service: (Rahman, ¶62) receive, from a remote network of the client, proximity data for one or more other devices of the remote network that are registered with the device management service (Rahman, ¶32-33). 
wherein the proximity data is based at least on proximity of the one or more other devices to the individual device (Rahman, ¶38, 20, 69).
determine, based at least on the proximity data for the one or more other devices, an estimated location of the individual device (Rahman, ¶41).
determine a contextual identity for the individual device based at least on the estimated location (Rahman, ¶38-39).
and assign the contextual identity to the individual device (Rahman, ¶55, 38).
claim 2:
wherein the device management service is configured to send, to the individual device, a signed token, wherein the signed token is configured to be used by the one or more other devices of the remote network to verify one or more requests received from the individual device for the proximity data (Rahman, ¶32).
In regard to claim 3:
wherein to receive, from the remote network, proximity data for one or more other devices of the remote network, the device management service is configured to receive, from the individual device, the proximity data for the one or more other devices of the remote network (Rahman, ¶48).
In regard to claim 4:
wherein to receive, from a remote network of the client, proximity data for one or more other devices of the remote network, the device management service is configured to: receive one or more proximity certificates respectively generated by the one or more other devices, and wherein the device management service is further configured to: verify the one or more proximity certificates based on respective signatures of the one or more proximity certificates (Rahman, ¶33, 48).
In regard to claim 6:
performing, by one or more computing devices of a provider network that implement a device management service: receiving, from a remote network, proximity data for a registered device of the remote network (Rahman, ¶62). 
wherein the proximity data indicates a proximity of the registered device to a particular device on the remote network (Rahman, ¶32-33).
determining, based at least on the proximity data, an estimated location of the particular device (Rahman, ¶41).
 determining a contextual identity for the particular device based at least on the estimated location (Rahman, ¶38-39).

In regard to claim 7:
further comprising: sending, to the particular device, a signed token, wherein the signed token is configured to be used by the registered device to verify one or more requests received from the particular device for the proximity data (Rahman, ¶32).
In regard to claim 8:
wherein receiving, from a remote network, proximity data for the registered device of the remote network comprises: receiving the proximity data from the registered device of the remote network, or receiving the proximity data from a hub device of the remote network that is communicatively coupled with the registered device (Rahman, ¶48).
In regard to claim 9: 
wherein the proximity data is included within a proximity certificate generated by the registered device, and wherein the method further comprises: verifying the proximity certificate based on a signature of the proximity certificate (Rahman, ¶33, 49).
In regard to claim 11:
wherein the proximity data comprises one or more measurements of a direction vector of the electromagnetic signal or sound received by the registered device from the particular device (Rahman, ¶66).
In regard to claim 12: 
wherein determining, based at least on the proximity data for the registered device, an estimated location of the particular device further comprises: determining the estimated location of the particular device based on one or more of: a type of the registered device, a floor plan associated with the remote network, or global positioning system (GPS) data provided by the registered device (Rahman, ¶33).
In regard to claim 13:

In regard to claim 14:
wherein determining a contextual identity for the particular device comprises: determining one or more potential contextual identities for the particular device based at least on the estimated location; and receiving, from a user, a selection of the contextual identity from among the one or more potential contextual identities (Rahman, ¶39, 34).
In regard to claim 15:
one or more processors; and one or more memories, wherein the one or more memories have stored thereon instructions, which when executed by the one or more processors, cause the one or more processors to: (Rahman, ¶27).
 receive proximity data from a registered device of the client network that is registered with a device management service of a remote provider network (Rahman, ¶32-33).
wherein the proximity data for the registered device is based at least on proximity of the registered device to the device (Rahman, ¶20, 69, 38).
and transmit the proximity data for the registered device to the device management service (Rahman, ¶32-33).
wherein the proximity data is configured to be used, by the device management service, for determination of a contextual identity for the device based at least on the proximity data (Rahman, ¶38-39, 41).
In regard to claim 16:

In regard to claim 16: ¶
wherein to receive the proximity data from the registered device connected to the client network, the instructions, when executed by the one or more processors, cause the one or more processors to: receive, from the registered device, a proximity certificate that comprises the proximity data, wherein the proximity certificate comprises a cryptographic signature associated with the registered device (Rahman, ¶48).

Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10 and 18-20 are rejected under 35 U.S.C §103 as being unpatentable over Rahman and in view of Jain et al (US Publication No. 20180249298), hereinafter Jain.  

In regard to claim 5, 10 and 18:

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of method of naming device based on location of other nearby device of Rahman with the mechanism of retrieving location data based on signal strength and continuing updated location data disclosed in Jain in order to keep the accurate up-to-date device location in the map/system, stated by Jain at para.32.

In regard to claim 19:
Rahman does not explicitly suggest, wherein the proximity data comprises one or more measurements of a direction vector of the electromagnetic signal received by the registered device from the device; however, in a same field of endeavor Jain discloses this limitation (Jain, ¶76, 33).
Same motivation for combining the respective features of Rahman and Jain applies herein, as discussed in the rejection of claim 5.

In regard to claim 20:
urther comprising instructions that, when executed by the one or more processors, cause the one or more processors to: remove at least a portion of the proximity data received from the registered device to generate filtered proximity data; and wherein to transmit the proximity data for the registered device to a device management service, the instructions, when executed by the one or more processors, cause the one or more processors to: transmit the filtered proximity data to the device management service however in a same field of endeavor Jain discloses this limitation (Jain, ¶93, 31).
Same motivation for combining the respective features of Rahman and Jain applies herein, as discussed in the rejection of claim 5.
   Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890